DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.

Claim Objections
Claims are objected to because of the following informalities: 
cl.1:
“each fan blade” is believed to be in error for --each of the plurality of fan blades--
“a leading edge of one of the plurality of fan blades” is believed to be in error for --the leading edge of one of the plurality of fan blades”
“a trailing edge of one of the rotor blades” is believed to be in error for --the trailing edge of one of the rotor blades--
cl.11-12, and 19: “the axial distance” is believed to be in error for --an axial distance--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11-14, 16, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 and its dependents, the newly added limitations defining the “fan speed to fan-turbine radius ratio” as being in “a range of 2.9 rpm/mm to 3.8 rpm/mm” are not supported by the original disclosure under 112(a), in combination with the other limitations of claim 1. That is, Claim 1 requires the fan tip radius to be in “a range from 155cm to 200cm”. According to the Specification, a fan speed to fan-turbine radius ratio in a range of 2.9 rpm/mm to 3.8 rpm/mm, is appropriate only for engines with a fan tip radius of 110-150cm (p.27). Thus, the claimed combination of fan tip radius (155-200cm) and fan speed to fan-turbine radius ratio (2.9-3.8 rpm/mm) is not supported by the original disclosure. 
Furthermore the recitation of “engine area ratio…in a range from 1.7 to 3” is not supported by the original disclosure under 112(a), in combination with the other limitations of claim 1. That is, Claim 1 requires the fan tip radius to be in “a range from 155cm to 200cm”. According to the Specification, a fan tip radius of 155-200cm corresponds to an engine area ratio of 2 to 3 (p.67). Thus, the claimed combination of fan tip radius (155-200cm) and engine area ratio (1.7 to 3) is not supported by the original disclosure. Dependent claims 21 and 23 that recite ratios ranges other than 2 to 3 are likewise unsupported by the original disclosure
Finally, the recitation of “a ratio of the fan tip radius to the turbine diameter…is in a range from 1.2 to 2.0” is not supported by the original disclosure under 112(a), in combination with the other limitations of claim 1. That is, Claim 1 requires the fan tip radius to be in “a range from 155cm to 200cm”. According to the Specification, a fan tip radius of 155-200cm corresponds to ratio of fan tip radius to turbine diameter of 0.9 to 1.7 (p.3). Thus, the claimed combination of fan tip radius (155-200cm) and ratio of fan tip radius to turbine diameter (1.2 to 2.0) is not supported by the original disclosure. 
Regrading claim 18 and its dependents, the recitation of “centre of gravity position ratio” in “a range from 0.43-0.6” is not supported by the original disclosure under 112(a), in combination with the other limitations of claim 1. That is, Claim 1 requires the fan tip radius to be in “a range from 155cm to 200cm”. According to the Specification, a fan tip radius of 155-200cm corresponds to a centre of gravity position ratio of 0.45-0.48 (p.11). Thus, the claimed combination of fan tip radius (155-200cm) and centre of gravity position ratio (0.43-0.6) is not supported by the original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-14, 16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and its dependent claims, the limitation(s) defining the “fan-turbine radius difference” renders the claim indefinite because it is unclear how the radial distance is determined if the two points are at different circumferential indices. For example, if the first point is at TDC (top dead center), but the second point is at some angle from TDC, then it is unclear whether the radial direction is that of the first point, that of the second point, or whether the distance is the sum of the two radial distances, which would then be constant. Contrastingly, if Applicant meant for both points to be at the same circumferential index (e.g. both at TDC), then the claim must recite as much. 

Response to Arguments
Applicants arguments filed 25 July 2022 have been carefully considered but are moot because the arguments do not apply to the rejections in the current office action, necessitated by Applicant’s Amendment. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                           

/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741